Case:14-09717-ESL13 Doc#:79 Filed:12/03/19 Entered:12/03/19 09:35:09   Desc: Main
                           Document Page 1 of 4

                       UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF PUERTO RICO


IN RE:
                                                    CASE NO. 14-09717-ESL
NATACHA ELIZABETH CASTILLO SILFA

                                                    CHAPTER 13
           DEBTOR(S)

                        TRUSTEE’S MOTION TO DISMISS

TO THE HONORABLE COURT:

     Comes now Alejandro Oliveras Rivera, Chapter 13 Trustee and
respectfully states and prays:

     1.   Debtor(s) has/have failed to make payments called for in the
confirmed/approved plan. The debtor(s) is/are in arrears the sum of
$714.00.

     2.   In addition, Part 2.3 of debtor(s) confirmed / approved plan
provides that debtor(s) will supply the trustee with a copy of each
income tax return filed during the plan term within 14 days of filing
the return and will comply with 11 U.S.C. § 1325(b)(2). If the
Debtor(s) need(s) to use all or a portion of such tax refund, Debtor(s)
shall seek court authorization prior to any use thereof.

     3.   As of this date, copy of the following tax returns have not
been provided: 2018

     4. Moreover, no funds related to tax refunds have been received.

     5.   Debtor(s) failure to pay into the plan regular monthly
payments in addition to the tax refunds above mentioned constitute a
material default with respect to the terms of the confirmed/approved
plan and is cause to dismiss the instant case. See 11 U.S.C.
§1307(c)(6). Based of the above mentioned, Trustee requests that the
instant case be dismissed.

     6.   Debtor(s) is(are) not member(s) of the U.S. Armed Forces,
the Coast Guard, the Public Health Service or the National Oceanic and
Atmospheric Administration, as evidenced by the Certificate issued by
the U.S. Department of Defense, copy of which is attached only to the
Case:14-09717-ESL13 Doc#:79 Filed:12/03/19 Entered:12/03/19 09:35:09   Desc: Main
                           Document Page 2 of 4
Motion to Dismiss
Case No. 14-09717-ESL
Page 2


original of this motion and movant’s copy.

     WHEREFORE, for the reasons stated above it is respectfully
requested from the Court to enter an order dismissing the present case
for cause pursuant to 11 U.S.C §1307 (c)(6); should an opposition be
filed to this motion, debtor(s) be ordered to submit copy of the tax
returns and evidence of having tendered tax refunds.


NOTICE
Within thirty (30) days after service as evidenced by the certification, and
an additional three (3) days pursuant to Fed. R. Bank. P. 9006(f) if you were
served by mail, any party against whom this paper has been served, or any
other party to the action who objects to the relief sought herein, shall
serve and file an objection or other appropriate response to this paper with
the clerk’s office of the United States Bankruptcy Court for the District of
Puerto Rico. If no objection or other response is filed within the time
allowed herein, the paper will be deemed unopposed and may be granted unless:
(i) the requested relief is forbidden by law; (ii) the requested relief is
against public policy; or (iii) in the opinion of the court, the interest of
justice requires otherwise.

     CERTIFICATE OF SERVICE: I hereby certify that on this same date I
electronically filed the above document with the Clerk of the Court using
the CM/ECF System which sent a notification of such filing to all those who
in this case have registered for receipt of notice by electronic mail. I
further   certify    that   I   have    served   to    the   U.S.    Trustee,
ustpregion21.hr.ecf@usdoj.gov and by depositing true and exact copies thereof
in the United States Mail, postage prepaid, to the non CM/ECF participants:
debtor(s) the mailing address of record.


RESPECTFULLY SUBMITTED in San Juan, Puerto Rico this, December 3, 2019.



                                                    /s/ Alejandro Oliveras Rivera
                                                     ALEJANDRO OLIVERAS RIVERA
                                                               CHAPTER 13 TRUSTEE
                                                                 P.O. Box 9024062
                                                          San Juan, PR 00902-4062
                                                       Tel. 977-3500 Fax 977-3521
                                                                          CAC-GBM
     Case:14-09717-ESL13 Doc#:79 Filed:12/03/19 Entered:12/03/19 09:35:09 Desc: Main
Department of Defense Manpower DataDocument
                                    Center   Page 3 of 4                Results as of : Dec-02-2019 09:46:47 AM

                                                                                                                                                                                         SCRA 5.2




SSN:                          XXX-XX-2047
Birth Date:
Last Name:                    CASTILLO SILFA
First Name:                   NATACHA
Middle Name:                  ELIZABETH
Status As Of:                 Dec-02-2019
Certificate ID:               F0N9Q6GYCNRZD2R

                                                                               On Active Duty On Active Duty Status Date

           Active Duty Start Date                               Active Duty End Date                                          Status                                 Service Component

                   NA                                                   NA                                                     No                                          NA

                                                     This response reflects the individuals' active duty status based on the Active Duty Status Date




                                                                       Left Active Duty Within 367 Days of Active Duty Status Date

           Active Duty Start Date                               Active Duty End Date                                          Status                                 Service Component

                   NA                                                   NA                                                     No                                          NA

                                        This response reflects where the individual left active duty status within 367 days preceding the Active Duty Status Date




                                                The Member or His/Her Unit Was Notified of a Future Call-Up to Active Duty on Active Duty Status Date

        Order Notification Start Date                       Order Notification End Date                                       Status                                 Service Component

                   NA                                                   NA                                                     No                                          NA

                                           This response reflects whether the individual or his/her unit has received early notification to report for active duty



Upon searching the data banks of the Department of Defense Manpower Data Center, based on the information that you provided, the above is the status of
the individual on the active duty status date as to all branches of the Uniformed Services (Army, Navy, Marine Corps, Air Force, NOAA, Public Health, and
Coast Guard). This status includes information on a Servicemember or his/her unit receiving notification of future orders to report for Active Duty.




Michael V. Sorrento, Director
Department of Defense - Manpower Data Center
400 Gigling Rd.
Seaside, CA 93955
         Case:14-09717-ESL13 Doc#:79 Filed:12/03/19 Entered:12/03/19 09:35:09                                                        Desc: Main
The Defense Manpower Data Center (DMDC) is an organizationDocument
                                                              of the DepartmentPage       4 of (DoD)
                                                                                    of Defense    4 that maintains the Defense Enrollment and Eligibility
Reporting System (DEERS) database which is the official source of data on eligibility for military medical care and other eligibility systems.


The DoD strongly supports the enforcement of the Servicemembers Civil Relief Act (50 USC App. ? 501 et seq, as amended) (SCRA) (formerly known as
the Soldiers' and Sailors' Civil Relief Act of 1940). DMDC has issued hundreds of thousands of "does not possess any information indicating that the
individual is currently on active duty" responses, and has experienced only a small error rate. In the event the individual referenced above, or any family
member, friend, or representative asserts in any manner that the individual was on active duty for the active duty status date, or is otherwise entitled to the
protections of the SCRA, you are strongly encouraged to obtain further verification of the person's status by contacting that person's Service. Service contact
information can be found on the SCRA website's FAQ page (Q33) via this URL: https://scra.dmdc.osd.mil/faq.xhtml#Q33. If you have evidence the person
was on active duty for the active duty status date and you fail to obtain this additional Service verification, punitive provisions of the SCRA may be invoked
against you. See 50 USC App. ? 521(c).


This response reflects the following information: (1) The individual's Active Duty status on the Active Duty Status Date (2) Whether the individual left Active
Duty status within 367 days preceding the Active Duty Status Date (3) Whether the individual or his/her unit received early notification to report for active
duty on the Active Duty Status Date.


More information on "Active Duty Status"
Active duty status as reported in this certificate is defined in accordance with 10 USC ? 101(d) (1). Prior to 2010 only some of the active duty periods less
than 30 consecutive days in length were available. In the case of a member of the National Guard, this includes service under a call to active service
authorized by the President or the Secretary of Defense under 32 USC ? 502(f) for purposes of responding to a national emergency declared by the
President and supported by Federal funds. All Active Guard Reserve (AGR) members must be assigned against an authorized mobilization position in the
unit they support. This includes Navy Training and Administration of the Reserves (TARs), Marine Corps Active Reserve (ARs) and Coast Guard Reserve
Program Administrator (RPAs). Active Duty status also applies to a Uniformed Service member who is an active duty commissioned officer of the U.S.
Public Health Service or the National Oceanic and Atmospheric Administration (NOAA Commissioned Corps).


Coverage Under the SCRA is Broader in Some Cases
Coverage under the SCRA is broader in some cases and includes some categories of persons on active duty for purposes of the SCRA who would not be
reported as on Active Duty under this certificate. SCRA protections are for Title 10 and Title 14 active duty records for all the Uniformed Services periods.
Title 32 periods of Active Duty are not covered by SCRA, as defined in accordance with 10 USC ? 101(d)(1).


Many times orders are amended to extend the period of active duty, which would extend SCRA protections. Persons seeking to rely on this website
certification should check to make sure the orders on which SCRA protections are based have not been amended to extend the inclusive dates of service.
Furthermore, some protections of the SCRA may extend to persons who have received orders to report for active duty or to be inducted, but who have not
actually begun active duty or actually reported for induction. The Last Date on Active Duty entry is important because a number of protections of the SCRA
extend beyond the last dates of active duty.


Those who could rely on this certificate are urged to seek qualified legal counsel to ensure that all rights guaranteed to Service members under the SCRA
are protected


WARNING: This certificate was provided based on a last name, SSN/date of birth, and active duty status date provided by the requester. Providing
erroneous information will cause an erroneous certificate to be provided.
